176 U.S. 317 (1900)
UNITED STATES
v.
PARKHURST-DAVIS MERCANTILE COMPANY.
No. 130.
Supreme Court of United States.
Submitted January 31, 1900.
Decided February 26, 1900.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF KANSAS.
*319 Mr. Solicitor General and Mr. F.E. Hutchins for the appellants.
No appearance for appellees.
MR. JUSTICE BREWER, after stating the case as above, delivered the opinion of the court.
It is conceded by counsel for the Government that so much of the bill as alleges that by treaties with the Pottawatomie *320 Indians and the act admitting Kansas into the Union the reservation was excluded from the State and from the jurisdiction of Kansas, is erroneous, and may be ignored.
Section 6 of the act of February 8, 1887, 24 Stat. 388, c. 119, supra, contains this provision:
"Each and every member of the respective bands or tribes of Indians to whom allotments have been made shall have the benefit of and be subject to the laws, both civil and criminal, of the State or Territory in which they may reside."
Upon these admissions and facts the case comes clearly within the provision of section 720 of the Revised Statutes, to the effect that no writ of injunction shall be granted by a court of the United States to stay proceedings in any court of a State except in matters of bankruptcy. Peck v. Jenness, 7 How. 612, 625; Watson v. Jones, 13 Wall. 679, 719; Haines v. Carpenter, 91 U.S. 254, 257. In this latter case, Mr. Justice Bradley, delivering the opinion of the court, said:
"In the first place, the great object of the suit is to enjoin and stop litigation in the state courts, and to bring all the litigated questions before the Circuit Court. This is one of the things which the Federal courts are expressly prohibited from doing. By the act of March 2, 1793, it was declared that a writ of injunction shall not be granted to stay proceedings in a state court. This prohibition is repeated in sec. 720 of the Revised Statutes, and extends to all cases except where otherwise provided by the bankrupt law."
Without stopping to consider any other questions presented by counsel this is sufficient to sustain the ruling of the Circuit Court, and the decree is
Affirmed.